          Case 20-33568 Document 730 Filed in TXSB on 12/14/20 Page 1 of 4




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION                                                                      ENTERED
                                                                                                                  12/14/2020
____________________________________________ x
                                             :                            Chapter 11
In re                                        :
                                             :                            Case No. 20-33568 (DRJ)
CALIFORNIA RESOURCES CORPORATION, et :
al.,1                                        :                            Jointly Administered
                                             :
                             Debtors.        :
____________________________________________ x                             (Docket No. 689)

               FINAL DECREE CLOSING CERTAIN OF THE CHAPTER 11 CASES

                     Upon the emergency motion (the “Motion”)2 of California Resources Corporation

and its affiliated reorganized debtors (collectively, the “Reorganized Debtors”), for entry of a final

decree (this “Final Decree”), pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy

Rule 3022, closing the Closed Cases; and this Court having jurisdiction to consider the Motion

pursuant to 28 U.S.C. § 1334; and venue of these chapter 11 cases and the Motion in this district

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core proceeding

pursuant to 28 U.S.C. § 157(b); and this Court having found that proper and adequate notice of the

Motion and the relief requested therein has been provided in accordance with the Bankruptcy

Rules, the Bankruptcy Local Rules and the Complex Case Procedures, and that, except as


1
    The Debtors in these chapter 11 cases and the last four digits of their U.S. taxpayer identification numbers
    are: California Resources Corporation (0947); California Heavy Oil, Inc. (4630); California Resources Coles
    Levee, L.P. (2995); California Resources Coles Levee, LLC (2087); California Resources Elk Hills, LLC (7310);
    California Resources Long Beach, Inc. (6046); California Resources Mineral Holdings LLC (4443); California
    Resources Petroleum Corporation (9218); California Resources Production Corporation (5342); California
    Resources Production Mineral Holdings, LLC (9071); California Resources Real Estate Ventures, LLC (6931);
    California Resources Royalty Holdings, LLC (6393); California Resources Tidelands, Inc. (0192); California
    Resources Wilmington, LLC (0263); CRC Construction Services, LLC (7030); CRC Marketing, Inc. (0941);
    CRC Services, LLC (6989); Monument Production, Inc. (0782); Oso Verde Farms, LLC (7436); Socal Holding,
    LLC (3524); Southern San Joaquin Production, Inc. (4423); Thums Long Beach Company (1774); Tidelands Oil
    Production Company LLC (5764). The Debtors’ corporate headquarters is located at 27200 Tourney Road, Suite
    200, Santa Clarita, CA 91355.
2
    Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the Motion.



4851-6575-0739 v.3
          Case 20-33568 Document 730 Filed in TXSB on 12/14/20 Page 2 of 4




otherwise ordered herein, no other or further notice is necessary; and any objections (if any) to the

Motion having been withdrawn, resolved or overruled on the merits; and upon the record of all of

the proceedings had before this Court; and this Court having found and determined that the relief

sought in the Motion is in the best interests of the Reorganized Debtors, their estates, their creditors

and all other parties-in-interest; and that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor;

                     IT IS HEREBY ORDERED THAT:

                     1.   The following Closed Cases are hereby closed, effective as of the date of

this Final Decree; provided that the Court shall retain jurisdiction as provided in the Plan and the

Confirmation Order:

            Reorganized Debtor                                                Case No.
            California Heavy Oil, Inc.                                        20-33569
            California Resources Coles Levee, L.P.                            20-33571
            California Resources Coles Levee, LLC                             20-33572
            California Resources Elk Hills, LLC                               20-33573
            California Resources Long Beach, Inc.                             20-33574
            California Resources Mineral Holdings, LLC                        20-33575
            California Resources Petroleum Corporation                        20-33576
            California Resources Production Corporation                       20-33577
            California Resources Production Mineral Holdings, LLC             20-33578
            California Resources Real Estate Ventures, LLC                    20-33579
            California Resources Royalty Holdings, LLC                        20-33580
            California Resources Tidelands, Inc.                              20-33581
            California Resources Wilmington, LLC                              20-33582
            CRC Construction Services, LLC                                    20-33583
            CRC Marketing, Inc.                                               20-33584
            Monument Production, Inc.                                         20-33586
            Oso Verde Farms, LLC                                              20-33587
            SoCal Holding, LLC                                                20-33588
            Southern San Joaquin Production, Inc.                             20-33589
            Thums Long Beach Company                                          20-33590
            Tidelands Oil Production Company LLC                              20-33565



                                                   2
4851-6575-0739 v.3
          Case 20-33568 Document 730 Filed in TXSB on 12/14/20 Page 3 of 4




                     2.   The Open Cases of (a) California Resources Corporation, Case No. 20-

33568, and (b) CRC Services, LLC, Case No. 20-33585, shall remain open pending the entry of

a final decree by this Court closing the Open Cases.

                     3.   All remaining matters, including final fee applications, whether or not they

pertain to the Open Cases, shall be filed, administered and adjudicated in the Open Cases without

the need to reopen these chapter 11 cases.

                     4.   Any objections to claims against or interests in any of the Debtors may be

filed, administered and adjudicated in the Open Cases.

                     5.   Entry of this Final Decree is without prejudice to (a) the rights of the

Reorganized Debtors or any party-in-interest to seek to reopen any of these chapter 11 cases for

cause pursuant to section 350(b) of the Bankruptcy Code, and (b) the rights of the Reorganized

Debtors to dispute, in an appropriate non-bankruptcy forum, all claims that were filed against the

Debtors in these chapter 11 cases as contemplated by the Plan. Nothing in this Final Decree

shall change the amount or nature of any distribution, or any other substantive rights, that any

claim against or interest in any Debtor would have been entitled to under the Plan, the

Confirmation Order, the Bankruptcy Code, the Bankruptcy Rules, or otherwise had this Final

Decree not been entered.

                     6.   Quarterly disbursements for the Open Cases will be reported pending the

entry of a final decree by this Court closing the Open Cases.

                     7.   The Closed Debtors, no later than 14 days after the date of entry of the

Final Decree, shall pay the appropriate sum of quarterly fees due and payable under 28 U.S.C.

§ 1930(a)(6)(A) and (B) by remitting payment to the United States Trustee Payment Center, P.O.

Box 6200-19, Portland, OR 98228-6200, and shall furnish evidence of such payment to the U.S.



                                                    3
4851-6575-0739 v.3
          Case 20-33568 Document 730 Filed in TXSB on 12/14/20 Page 4 of 4




Trustee. The payment shall reflect the Closed Debtors’ account numbers and shall be

transmitted with a “Chapter 11 Quarterly Disbursement and Fee Report” available from the U.S.

Trustee. This Court shall retain jurisdiction to enforce payment of fees assed under 28 U.S.C.

§ 1930(a)(6)(A) and (B).

                     8.   The Reorganized Debtors are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Final Decree.

                     9.   This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Motion or the implementation of this Final

Decree.


 Dated: Signed:  December
        _____________,  202010, 2020.
         Houston, Texas                                 THE HONORABLE DAVID R. JONES
                                                         ____________________________________
                                                        CHIEF UNITED STATES BANKRUPTCY
                                                        JUDGE R. JONES
                                                         DAVID
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                    4
4851-6575-0739 v.3
